Johnston, J.
(dissenting). The statute requires that a notice of hen shall state “ The * * * materials furnished and the agreed price or value thereof.” (Lien Law, § 9, subd. 4.) It has been held that if the notice of hen does not expHcitly or by plain inference state the agreed price or value of the material furnished it is invahd. (Finn v. Smith, 186 N. Y. 465; Pascual v. Oreenleaf Park Land Co., 245 id. 294.) Concededly the notices in the instant case do not expHcitly state the agreed price or value of the material furnished at the time of the filing thereof. The Hens state: “ The amount unpaid to the Henor for said material furnished is $14,023.58,” which is the amount for which the Hens are filed, and the Hens also state: “ The amount unpaid to the Henor for such material to be furnished is undetermined.” The statement (f 4) in the notices that “ The agreed price and value of said material is $22,775.39 ” refers to the material furnished and to be furnished mentioned in the same paragraph.
In my opinion, by combining the agreed price or value of the material furnished and to be furnished the Henor made it impossible to infer what is the agreed price or value of the material furnished. Nor does the statement that $14,023.58 is the amount unpaid for the material furnished permit the inference that that sum represents the agreed price or value of such material. The Hens are défective and invaHd. (Pascual v. Greenleaf Park Land Co., 245 N. Y. 294; Finn v. Smith, 186 id. 465; Brescia Constr. Co., Inc., v. Walart Constr. Co., Inc., 249 App. Div. 151; affd., 273 N. Y. 648; Preiser v. Schine, 221 App. Div. 878; affd., 247 N. Y. 591; Bachmann v. Spinghel, 164 App. Div. 725.)
The orders should be reversed and the motions granted.
Taylor, J., concurs.
Orders affirmed, with one bill of ten dollars costs and disbursements.